DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a proximity detection service interfaced with the infrared time of flight sensor and operable to selectively enable and disable presentation of visual images at the display at least in part based upon detection of user presence and user absence, the proximity detection service further operable to command the infrared time of flight sensor to adjust the selected infrared frequency between the plural infrared frequencies based upon one or more predetermined conditions.”
Claims 10-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "monitoring proximate the display of the information handling system with the infrared time of flight sensor at the second infrared frequency for a user absence state; detecting the user absence state with the second infrared frequency; and disabling presentation of information at the display in response to the user absence state detected by the infrared time of flight sensor with both the first and second frequencies.”
Claims 15-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "detecting a transition from user presence to user absence with the infrared time of flight sensor; commanding with the application plural infrared frequencies at the infrared time of flight sensor; and confirming user absence with at least first and second of the plural infrared frequencies before applying the user absence to disable the presenting.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamarshi et al. (Patent No. US 10,514,256 B1) discloses a vision system including multiple time of flight (ToF) cameras and a single illumination source.
Ette et al. (Patent No. US 10,071,706 B2) discloses a method for external operation of an actuator of a vehicle having an optical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878